Title: To George Washington from John McKinly, 28 February 1777
From: McKinly, John
To: Washington, George



Sir
Wilmington [Del.] 28th Febry 1777

I received Directions from the General Assembly of this State just before their adjournment, a few Days agoe, to acquaint your Excellency that on the Receipt of your Letter of the 31st January last, they passed “An Act against Desertion & harbouring ⟨Deserters⟩ or dealing with them in certain Cases” which I flatter myself will answer the intended purpose—I also have it in charge to inform You that Lieut. Collo. Bedford & Major McDonagh totally decline entering into the Service—& to remind You that the Battalion raising in this State is without Field Officers, the want of whom has gr⟨ea⟩tly delayed the filling up of the Battalion—there are some Vacancies among the ⟨mutilated such⟩ as have come to my knowledge I have noted in the general ⟨mutilated⟩ Companies, nearly full, raised by the Captains Kirkwood ⟨mutilated m⟩arching Orders & I expect they will proceed this Day to Philad⟨elphia mutilated⟩ furnished with Cloathing & some Accoutrements—We have not had ⟨with⟩ our ⟨mutilated⟩ either Linnens or Woolens from abroad—some few attempts that have been made proved unsuccessfull & the home manufacture is very triffling, therefore our Quota of Troops must depend upon the publick Stock for Cloathing—by the Returns of the other Captains about the beginning of this Month some of their Companies were about half full, others extremely deficient—The recruiting Service suffered much in it’s beginning by the uncommon Sickness & Death of the Men who returned from the late Campaign, about the Months of December & January, &

by the want of money to pay off those that had served out their time of Inlistment in the Delaware Battalion—We have also had a Number of recruiting Parties from other States constantly amongst us—I mention these things as an Apology for our recruiting Officers not being in greater forwardness with their Companies—Enclosed your Excellency will find, Doctr Tiltons Commission & Letter of Resignation, with two Blank Commissions intended for the Lt Collo. & Major, & Copies of the Report &c. of Collos. Collins & West Commissioners from this State for the Appointment of Officers, as returned to the General Assembly, for your further information. I have the honor to be with the greatest Esteem—Sir—Yr most obedt humble Servt

Jno. McKinly Presid⟨t⟩

